          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


JIMMY BOSTIC,                               )
                                            )
              Plaintiff,                    )
                                            )
-vs-                                        )
                                            )    Case No. CIV-19-1098-F
BRENDA VICTOR and FEDERAL                   )
BUREAU OF PRISONS,                          )
                                            )
              Defendants.                   )

                                      ORDER

       On November 25, 2019, plaintiff, Jimmy Bostic, who appears pro se, filed a
complaint against defendants Brenda Victor (who plaintiff appears to allege is a
federal official or employee) and the Federal Bureau of Prisons, a United States
agency (which was added to the caption by the court, based on allegations indicating
it is a defendant). Also on November 25, 2019, Magistrate Judge Shon T. Erwin
entered an order granting plaintiff leave to proceed in this action without prepayment
of fees or giving security for such payment. Thus, plaintiff has been permitted to
proceed in this action in forma pauperis.
       Section 1915(d) of Title 28 of the United States Code provides that “[t]he
officers of the court shall issue and serve all process, and perform all duties in [in
forma pauperis] cases.” 28 U.S.C. § 1915(d). Rule 4(c)(3), Fed. R. Civ. P., also
provides that the court is to order service to be made by the United States marshal
or deputy marshal or by a person specially appointed by the court “if the plaintiff is
authorized to proceed in forma pauperis under 28 U.S.C. § 1915(d).” In Olsen v.
Mapes, 333 F.3d 1199 (10th Cir. 2003), the Tenth Circuit, citing to § 1915(d) and
Rule 4(c)(2), now Rule 4(c)(3), stated: “[w]hen a plaintiff is granted in forma
pauperis status, the district court is required to serve process for the plaintiff.” Id. at
1204.
        Because plaintiff has been granted in forma pauperis status, he is entitled to
have service effected by the court.1 Accordingly, in order for the court to serve
process for the plaintiff in this case, plaintiff is DIRECTED to complete the
enclosed Pro Se Litigant’s Request for Issuance of Summons, Summons, and
USM-285 Form for each defendant and to return the completed documents to the
court within twenty (20) days from the date of this order. Failure of plaintiff to
comply with this order may result in the dismissal of this action without prejudice.
        After the court’s receipt from plaintiff of the completed Pro Se Litigant’s
Request for Issuance of Summons, Summons, and USM-285 Form for each
defendant, the clerk is DIRECTED to forward the Summonses and the USM-285
Forms, along with copies of the Complaint (doc. no. 1), the Order granting in forma
pauperis status (doc. no. 4), and a copy of this order (doc. no. 7), to the U.S. Marshal
for service on the defendants.
        Furthermore, although the time for service set out in Rule 4(m), Fed. R. Civ.
P., is ninety days after the filing of the complaint, the court hereby EXTENDS the
time for service of this action upon the defendants for an additional ninety days from
the date of today’s order. Plaintiff is advised that unless service has been completed
within ninety days from the date of this order, that absent a showing of good cause
for the failure to timely serve or absent a grant of another permissive extension of


1
  Earlier, the court entered an order requiring plaintiff to show cause why he had not effected
service on the defendants. Doc. no. 5. That order is STRICKEN because it did not account for
the fact that plaintiff has been granted in forma pauperis status. On March 6, 2020, plaintiff filed
a document in response to the show cause order. Doc. no. 6. That document, however, does not
show service on either of the defendants in the manner required. Accordingly, to date, proper
service has not yet been effected.

                                                 2
time within which to serve, this action may then be dismissed, without prejudice, for
failure to obtain timely service.
        IT IS SO ORDERED this 10th day of March, 2020.




19-1098p002.docx




                                         3
